                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA


                                                    CASE No. 3:19-CV-5754-WHO
ELIZABETH KARNAZES
                              Plaintiff(s)
                                                   STIPULATION AND
  v.
                                                   ORDER CONTINUING DATE OF
                                                   HEARING AND RELATED FILINGS
AMERICAN AIRLINES, INC.
                     Defendant(s)



 Counsel report that they have met and conferred and have reached the following stipulation
 pursuant FRCP 7, CIV. L-R 7-1, 7-2. The parties agree to continue the date of hearing on
 Defendant’s Motion to Dismiss, to Strike, or for a More Definite Statement from
 December 4, 2019, to February 28, 2020. The parties agree Plaintiff’s Response shall be due on
          5                                                         12
 February 7,
          X    2020, and Defendant’s Reply shall be due on February 14, 2020. The parties agree and
                                                                    XX
                                                                     24
 request   that the Case Management Conference be move to March 17,   XX 2020.The parties agree to

 accept electronic service.

  Date: November 5, 2019
                                                    Plaintiff in Pro Per
  Date: November 5, 2019

                                                   Attorney for Defendant


   IT IS SO ORDERED.
   IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:
  XX
  Response: 2/5/2020, Reply: 2/12/2020, CMC: 3/24/2020

  DATE: November 12, 2019
                                                   U.S. DISTRICT COURT JUDGE
